
	
		I
		111th CONGRESS
		1st Session
		H. R. 4222
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mrs.
			 Emerson, Mr. Souder,
			 Mr. Rooney,
			 Mr. Buchanan,
			 Mr. Roskam,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Putnam,
			 Mr. Mario Diaz-Balart of Florida, and
			 Mr. Mack) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of the Office of Deputy
		  Secretary for Health Care Fraud Prevention.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Health Care Fraud Act of
			 2009.
		2.Establishment of
			 Office of Deputy Secretary for Health Care Fraud Prevention in the Department
			 of Health and Human Services; appointment and powers of Deputy
			 Secretary
			(a)In
			 generalThere is hereby established in the Department of Health
			 and Human Services the Office of the Deputy Secretary for Health Care Fraud
			 Prevention (referred to in this section as the Office).
			(b)Duties of the
			 OfficeThe Office shall—
				(1)direct the
			 appropriate implementation within the Department of Health and Human Services
			 of health care fraud prevention and detection recommendations made by Federal
			 Government and private sector antifraud and oversight entities;
				(2)routinely consult
			 with the Office of the Inspector General for the Department of Health and Human
			 Services, the Attorney General, and private sector health care antifraud
			 entities to identify emerging health care fraud issues requiring immediate
			 action by the Office;
				(3)through a contract
			 entered into with an entity that has experience in designing and implementing
			 antifraud systems in the financial sector, provide for the design, development,
			 and operation of a predictive model antifraud system (in accordance with
			 subsection (d)) to analyze health care claims data in real-time to identify
			 high risk claims activity, develop appropriate rules, processes, and procedures
			 and investigative research approaches, in coordination with the Office of the
			 Inspector General for the Department of Health and Human Services, based on the
			 risk level assigned to claims activity, and develop a comprehensive antifraud
			 database for health care activities carried out or managed by Federal health
			 agencies;
				(4)promulgate and
			 enforce regulations relating to the reporting of data claims to the health care
			 antifraud system developed under paragraph (3) by all Federal health
			 agencies;
				(5)establish
			 thresholds, in consultation with the Office of the Inspector General of the
			 Department of Health and Human Services and the Department of Justice—
					(A)for the amount and
			 extent of claims verified and designated as fraudulent, wasteful, or abusive
			 through the fraud prevention system developed under paragraph (3) for excluding
			 providers or suppliers from participation in Federal health programs;
			 and
					(B)for the referral
			 of claims identified through the health care fraud prevention system developed
			 under paragraph (3) to law enforcement entities (such as the Office of the
			 Inspector General, Medicaid Fraud Control Units, and the Department of
			 Justice); and
					(6)share antifraud
			 information and best practices with Federal health agencies, health insurance
			 issuers, health care providers, antifraud organizations, antifraud databases,
			 and Federal, State, and local law enforcement and regulatory agencies.
				(c)Deputy Secretary
			 for Health Care Fraud Prevention
				(1)EstablishmentThere
			 is established within the Department of Health and Human Services the position
			 of Deputy Secretary for Health Care Fraud Prevention (referred to in this
			 section as the Deputy Secretary). The Deputy Secretary shall
			 serve as the head of the Office, shall act as the chief health care fraud
			 prevention and detection officer of the United States, and shall consider and
			 direct the appropriate implementation of recommendations to prevent and detect
			 health care fraud, waste, and abuse activities and initiatives within the
			 Department.
				(2)AppointmentThe
			 Deputy Secretary shall be appointed by the President, by and with the advice
			 and consent of the Senate, and serve for a term of 5 years, unless removed
			 prior to the end of such term for cause by the President.
				(3)PowersSubject
			 to oversight by the Secretary, the Deputy Secretary shall exercise all powers
			 necessary to carry out this section, including the hiring of staff, entering
			 into contracts, and the delegation of responsibilities to any employee of the
			 Department of Health and Human Services or the Office appropriately designated
			 for such responsibility.
				(4)Duties
					(A)In
			 generalThe Deputy Secretary shall—
						(i)establish and
			 manage the operation of the predictive modeling system developed under
			 subsection (b)(3) to analyze Federal health claims in real-time to identify
			 high risk claims activity and refer risky claims for appropriate verification
			 and investigative research;
						(ii)consider and
			 order the appropriate implementation of fraud prevention and detection
			 activities, such as those recommended by the Office of the Inspector General of
			 the Department of Health and Human Services, the Government Accountability
			 Office, MedPac, and private sector health care antifraud entities;
						(iii)not later than 6
			 months after the date on which he or she is initially appointed, submit to
			 Congress an implementation plan for the health care fraud prevention systems
			 under subsection (d); and
						(iv)submit annual
			 performance reports to the Secretary and Congress that, at minimum, shall
			 provide an estimate of the return on investment with respect to the system, for
			 all recommendations made to the Deputy Secretary under this section, a
			 description of whether such recommendations are implemented or not implemented,
			 and contain other relevant performance metrics.
						(B)Analysis and
			 recommendationsThe Deputy Secretary shall provide required
			 strategies and treatments for claims identified as high risk (including a
			 system of designations for claims, such as approve,
			 decline, research, and educate and
			 pay) to the Centers for Medicare & Medicaid Services, other Federal
			 and State entities responsible for verifying whether claims identified as high
			 risk are payable, should be automatically denied, or require further research
			 and investigation.
					(C)LimitationThe
			 Deputy Secretary shall not have any criminal or civil enforcement authority
			 otherwise delegated to the Office of Inspector General of the Department of
			 Health and Human Services or the Attorney General.
					(5)RegulationsThe
			 Deputy Secretary shall promulgate and enforce such rules, regulations, orders,
			 and interpretations as the Deputy Secretary determines to be necessary to carry
			 out the purposes of this section. Such authority shall be exercised as provided
			 under section 553 of title 5, United States Code.
				(d)Health care
			 fraud prevention system
				(1)In
			 generalThe fraud prevention system established under subsection
			 (b)(3) shall be designed as follows:
					(A)In
			 generalThe fraud prevention system shall—
						(i)be
			 holistic;
						(ii)be able to view
			 all provider and patient activities across all Federal health program
			 payers;
						(iii)be able to
			 integrate into the existing health care claims flow with minimal effort, time,
			 and cost;
						(iv)be modeled after
			 systems used in the Financial Services industry; and
						(v)utilize integrated
			 real-time transaction risk scoring and referral strategy capabilities to
			 identify claims that are statistically unusual.
						(B)Modularized
			 architectureThe fraud prevention system shall be designed from
			 an end-to-end modularized perspective to allow for ease of integration into
			 multiple points along a health care claim flow (pre- or post-adjudication),
			 which shall—
						(i)utilize a single
			 entity to host, support, manage, and maintain software-based services,
			 predictive models, and solutions from a central location for the customers who
			 access the fraud prevention system;
						(ii)allow access
			 through a secure private data connection rather than the installation of
			 software in multiple information technology infrastructures (and data
			 facilities);
						(iii)provide access
			 to the best and latest software without the need for upgrades, data security,
			 and costly installations;
						(iv)permit
			 modifications to the software and system edits in a rapid and timely
			 manner;
						(v)ensure that all
			 technology and decision components reside within the module; and
						(vi)ensure that the
			 third party host of the modular solution is not a party, payer, or stakeholder
			 that reports claims data, accesses the results of the fraud prevention systems
			 analysis, or is otherwise required under this section to verify, research, or
			 investigate the risk of claims.
						(C)Processing,
			 scoring, and storageThe platform of the fraud prevention system
			 shall be a high volume, rapid, real-time information technology solution, which
			 includes data pooling, data storage, and scoring capabilities to quickly and
			 accurately capture and evaluate data from millions of claims per day. Such
			 platform shall be secure and have (at a minimum) data centers that comply with
			 Federal and State privacy laws.
					(D)Data
			 consortiumThe fraud prevention system shall provide for the
			 establishment of a centralized data file (referred to as a
			 consortium) that accumulates data from all government health
			 insurance claims data sources. Notwithstanding any other provision of law,
			 Federal health care payers shall provide to the consortium existing claims
			 data, such as Medicare's Common Working File and Medicaid claims
			 data, for the purpose of fraud and abuse prevention. Such accumulated data
			 shall be transmitted and stored in an industry standard secure data environment
			 that complies with applicable Federal privacy laws for use in building medical
			 waste, fraud, and abuse prevention predictive models that have a comprehensive
			 view of provider activity across all payers (and markets).
					(E)Market
			 viewThe fraud prevention system shall ensure that claims data
			 from Federal health programs and all markets flows through a central source so
			 the waste, fraud, and abuse system can look across all markets and geographies
			 in health care to identify fraud and abuse in Medicare, Medicaid, the State
			 Children's Health Program, TRICARE, and the Department of Veterans Affairs
			 holistically. Such cross-market visibility shall identify unusual provider and
			 patient behavior patterns and fraud and abuse schemes that may not be
			 identified by looking independently at one Federal payer's transactions.
					(F)Behavior
			 engineThe fraud prevention system shall ensure that the
			 technology used provides real-time ability to identify high-risk behavior
			 patterns across markets, geographies, and specialty group providers to detect
			 waste, fraud, and abuse, and to identify providers that exhibit unusual
			 behavior patterns. Behavior pattern technology that provides the capability to
			 compare a provider's current behavior to their own past behavior and to compare
			 a provider's current behavior to that of other providers in the same specialty
			 group and geographic location shall be used in order to provide a comprehensive
			 waste, fraud, and abuse prevention solution.
					(G)Predictive
			 modelThe fraud prevention system shall involve the
			 implementation of a statistically sound, empirically derived predictive
			 modeling technology that is designed to prevent (versus post-payment detect)
			 waste, fraud, and abuse. Such prevention system shall utilize historical
			 transaction data, from across all Federal health programs and markets, to build
			 and re-develop scoring models, have the capability to incorporate external data
			 and external models from other sources into the health care predictive waste,
			 fraud, and abuse model, and provide for a feedback loop to provide outcome
			 information on verified claims so future system enhancements can be developed
			 based on previous claims experience.
					(H)Change
			 controlThe fraud prevention system platform shall have the
			 infrastructure to implement new models and attributes in a test environment
			 prior to moving into a production environment. Capabilities shall be developed
			 to quickly make changes to models, attributes, or strategies to react to
			 changing patterns in waste, fraud, and abuse.
					(I)Scoring
			 engineThe fraud prevention system shall identify high-risk
			 claims by scoring all such claims on a real-time capacity prior to payment.
			 Such scores shall then be communicated to the fraud management system provided
			 for under subparagraph (J).
					(J)Fraud management
			 systemThe fraud prevention system shall utilize a fraud
			 management system, that contains workflow management and workstation tools to
			 provide the ability to systematically present scores, reason codes, and
			 treatment actions for high-risk scored transactions. The fraud prevention
			 system shall ensure that analysts who review claims have the capability to
			 access, review, and research claims efficiently, as well as decline or approve
			 claims (payments) in an automated manner. Workflow management under this
			 subparagraph shall be combined with the ability to utilize principles of
			 experimental design to compare and measure prevention and detection rates
			 between test and control strategies. Such strategy testing shall allow for
			 continuous improvement and maximum effectiveness in keeping up with ever
			 changing fraud and abuse patterns. Such system shall provide the capability to
			 test different treatments or actions randomly (typically through use of random
			 digit assignments).
					(K)Decision
			 technologyThe fraud prevention system shall have the capability
			 to monitor consumer transactions in real-time and monitor provider behavior at
			 different stages within the transaction flow based upon provider, transaction
			 and consumer trends. The fraud prevention system shall provide for the
			 identification of provider and claims excessive usage patterns and trends that
			 differ from similar peer groups, have the capability to trigger on multiple
			 criteria, such as predictive model scores or custom attributes, and be able to
			 segment transaction waste, fraud, and abuse into multiple types for health care
			 categories and business types.
					(L)Feedback
			 loopThe fraud prevention system shall have a feedback loop where
			 all Federal health payers provide pre-payment and post-payment information
			 about the eventual status of a claim designated as Normal,
			 Waste, Fraud, Abuse, or
			 Education Required. Such feedback loop shall enable Federal
			 health agencies to measure the actual amount of waste, fraud, and abuse as well
			 as the savings in the system and provide the ability to retrain future,
			 enhanced models. Such feedback loop shall be an industry file that contains
			 information on previous fraud and abuse claims as well as abuse perpetrated by
			 consumers, providers, and fraud rings, to be used to alert other payers, as
			 well as for subsequent fraud and abuse solution development.
					(M)Tracking and
			 reportingThe fraud prevention system shall ensure that the
			 infrastructure exists to ascertain system, strategy, and predictive model
			 return on investment. Dynamic model validation and strategy validation analysis
			 and reporting shall be made available to ensure a strategy or predictive model
			 has not degraded over time or is no longer effective. Queue reporting shall be
			 established and made available for population estimates of what claims were
			 flagged, what claims received treatment, and ultimately what results occurred.
			 The capability shall exist to complete tracking and reporting for prevention
			 strategies and actions residing farther upstream in the health care payment
			 flow. The fraud prevention system shall establish a reliable metric to measure
			 the dollars that are never paid due to identification of fraud and abuse, as
			 well as a capability to effectively test and estimate the impact from different
			 actions and treatments utilized to detect and prevent fraud and abuse for
			 legitimate claims. Measuring results shall include waste and abuse.
					(N)Operating
			 tenetThe fraud prevention system shall not be designed to deny
			 health care services or to negatively impact prompt-pay laws because
			 assessments are late. The database shall be designed to speed up the payment
			 process. The fraud prevention system shall require the implementation of
			 constant and consistent test and control strategies by stakeholders, with
			 results shared with Federal health program leadership on a quarterly basis to
			 validate improving progress in identifying and preventing waste, fraud, and
			 abuse. Under such implementation, Federal health care payers shall use standard
			 industry waste, fraud, and abuse measures of success.
					(2)CoordinationThe
			 Deputy Secretary shall coordinate the operation of the fraud prevention system
			 with the Department of Justice and other related Federal fraud prevention
			 systems.
				(3)OperationThe
			 Deputy Secretary shall phase-in the implementation of the system under this
			 subsection beginning not later than 18 months after the date of enactment of
			 this Act, through the analysis of a limited number of Federal health program
			 claims. Not later than 5 years after such date of enactment, the Deputy
			 Secretary shall ensure that such system is fully phased-in and applicable to
			 all Federal health program claims.
				(4)Non-payment of
			 claimsThe Deputy Secretary shall promulgate regulations to
			 prohibit the payment of any health care claim that has been identified as
			 potentially “fraudulent”, “wasteful”, or “abusive” until such time as the claim
			 has been verified as valid.
				(5)ApplicationThe
			 system under this section shall only apply to all Federal health programs,
			 including programs established after the date of enactment of this Act.
				(6)RegulationsThe
			 Deputy Secretary shall promulgate regulations providing the maximum appropriate
			 protection of personal privacy consistent with carrying out the Office’s
			 responsibilities under this section.
				(e)Protecting
			 participation in health care antifraud programs
				(1)In
			 generalNotwithstanding any other provision of law, no person
			 providing information to the Secretary under this section shall be held, by
			 reason of having provided such information, to have violated any criminal law,
			 or to be civilly liable under any law of the United States or of any State (or
			 political subdivision thereof) unless such information is false and the person
			 providing it knew, or had reason to believe, that such information was
			 false.
				(2)ConfidentialityThe
			 Office shall, through the promulgation of regulations, establish standards
			 for—
					(A)the protection of
			 confidential information submitted or obtained with regard to suspected or
			 actual health care fraud;
					(B)the protection of
			 the ability of representatives the Office to testify in private civil actions
			 concerning any such information; and
					(C)the sharing by the
			 Office of any such information related to the medical antifraud programs
			 established under this section.
					(f)Protecting
			 legitimate providers and suppliers
				(1)Initial
			 implementationNot later than 2 years after the date of enactment
			 of this Act, the Secretary shall establish procedures for the implementation of
			 fraud and abuse detection methods under all Federal health programs (including
			 the programs under titles XVIII, XIX, and XXI of the Social Security Act) with
			 respect to items and services furnished by providers of services and suppliers
			 that includes the following:
					(A)In the case of a
			 new applicant to be such a provider or supplier, a background check, and in the
			 case of a supplier a site visit prior to approval of participation in the
			 program and random unannounced site visits after such approval.
					(B)Not less than 5
			 years after the date of enactment of this Act, in the case of a provider or
			 supplier who is not a new applicant, re-enrollment under the program, including
			 a new background check and, in the case of a supplier, a site-visit as part of
			 the application process for such re-enrollment, and random unannounced site
			 visits after such re-enrollment.
					(2)Requirement for
			 participationIn no case may a provider of services or supplier
			 who does not meet the requirements under paragraph (1) participate in any
			 Federal health program.
				(3)Background
			 checksThe Secretary shall determine the extent of the background
			 check conducted under paragraph (1), including whether—
					(A)a fingerprint
			 check is necessary;
					(B)a background check
			 shall be conducted with respect to additional employees, board members,
			 contractors or other interested parties of the provider or supplier; and
					(C)any additional
			 national background checks regarding exclusion from participation in Federal
			 health programs (such as the program under titles XVIII, XIX, or XXI of the
			 Social Security Act), including conviction of any felony, crime that involves
			 an act of fraud or false statement, adverse actions taken by State licensing
			 boards, bankruptcies, outstanding taxes, or other indications identified by the
			 Inspector General of the Department of Health and Human Services are
			 necessary.
					(4)LimitationNo
			 payment may be made to a provider of services or supplier under any Federal
			 health program if such provider or supplier fails to obtain a satisfactory
			 background check under this subsection.
				(5)Federal health
			 programIn this subsection, the term Federal health
			 program means any program that provides Federal payments or
			 reimbursements to providers of health-related items or services, or suppliers
			 of such items, for the provision of such items or services to an individual
			 patient.
				(g)DefinitionThe
			 term Federal health agency means the Department of Health and
			 Human Services, the Department of Veterans Affairs, and any Federal agency with
			 oversight or authority regarding the provision of any medical benefit, item, or
			 service for which payment may be made under a Federal health care plan or
			 contract.
			
